Reynolds, J.
Appeal by the employer, a self-insured carrier, from a decision of the Workmen’s Compensation Board awarding claimant benefits for disability from an occupational disease. 'Claimant, employed as a mechanic by the Department of Public Works for the 'City of Syracuse from 1929 to 1959, filed a claim in February, 1960 asserting that he had developed chronic bronchitis and pulmonary emphysema due to exposure to dust and fumes for over 30 years in the employer’s garage. Appellant disputes the board’s finding of an occupational disease on the ground that the test of Matter of Detenbeck v. General Motors Corp. (309 N. Y. 558) has not been met. While the evidence that the bronchitis and emphysema were caused by conditions in the garage, rather than by excessive cigarette smoking, obesity and allergies is most unsatisfactory and difficult to accept (inhalation of carbon monoxide having been definitely removed as a cause), there is just a modicum of substantial evidence (one expert stated that the inhalation of diesel fumes which produce aldehydes will produce chronic irritation of the breathing tubes and chronic bronchitis and later emphysema), which compels us to hold that the board could find that there was a recognizable link between claimant’s condition and his employment and that as to claimant there were distinctive features of his work environment, common in some degree to all jobs of that sort, which caused his ailment (see Matter of Goldberg v. 954 Marcy Corp., 276 N. Y. 313; Matter of Pander v. Park East Movers, 19 N Y 2d 373). The board was not required to find that there was an aggravation of a pre-existing condition (e.g., Matter of Nick v. Meyer Co., 26 A D 2d 878, mot. for iv. to opp. den., 19 N Y 2d 579; Matter of Sayden v. M & B Linoleum & Carpet Co., 24 A D 2d 788, mot. for iv. to opp. den. 17 N Y 2d 418). Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Reynolds, J.